Citation Nr: 1632747	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-03 398	)	DATE
	)
	)

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for varicose veins.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:  Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned in October 2015.

The claims to reopen the issues of entitlement to service connection for varicose veins, hypertension, and diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

At his October 2015 hearing, and prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the claim of entitlement to service connection for prostate cancer was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative. Id.  

At his October 2015 hearing the appellant, through his representative, informed the undersigned that he wished to withdraw his appeal regarding the question of entitlement to service connection for prostate cancer.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding the question of entitlement to service connection for prostate cancer is dismissed.  


REMAND

Since the issuance of the February 2013 supplemental statement of the case the Veteran has submitted additional evidence in support of his claim.  Under 38 C.F.R. § 20.1304 (2015), the Veteran has the right to have this evidence initially considered by the RO, or he may waive that right.  In July 2016 the Board was informed that the appellant desired to have the RO initially review all evidence submitted in support of his claim since February 2013.  

Accordingly, the case is REMANDED for the following action:

The RO must review all of the evidence submitted in support of the claims at issue which has been offered to VA since February 2013.  The RO must then readjudicate the remaining claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


